Citation Nr: 1647222	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  11-05 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

This matter returns to the Board of Veterans' Appeals (Board) from a December 2015 Memorandum Decision by the Court of Appeals of Veterans Claims (Court) which set aside a December 2012 Board decision that denied the claimant's claim for one-time payment from the FVEC Fund based on no valid military service, and the Court dismissed the matter for lack of jurisdiction due to the claimant's death during the pendency of the appeal.  The Court noted that it was unable to approve substitution of the appellant at that time. 

The matter originally arises on appeal from an April 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the claimant's claim.  In the December 2012 decision, the Board denied the claimant's claim one-time payment from the FVEC Fund. The Veteran appealed that denial to the Court.  

In a December 2014 Court Memorandum Decision, the Court vacated the Board's December 2012 decision and remanded for compliance with the Memorandum Decision.  However, while the matter was pending and prior to the issuance of the December 2014 Memorandum Decision, the claimant passed away in August 2014.  As such, the Court issued the December 2015 Memorandum Decision that withdrew the December 2014 Memorandum Decision and set aside the December 2012 Board decision.  Since the December 2012 Board decision was vacated by the December 2015 Court Memorandum Decision, the claim for one-time payment from the FVEC Fund remains pending before the Board.  

In July 2015, the appellant submit a request for substitution as the claimant's surviving spouse, and she later submitted a copy of the claimant's death certificate.  The appellant was approved for substitution by the RO in December 2015.  

As noted by the Court in its December 2015 Memorandum Decision, under the FVECF legislation, a surviving spouse can be paid benefits due to a qualified person if the claimant filed a claim following the enactment of the Act on February 17, 2009, but died prior to the payment of the benefit.  Suguitan v. McDonald, 27 Vet. App. 114, 115 (2014).  That is the case here.  As the appellant's husband had a claim pending at the time of his death, the appellant may continue his claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the appellant's claim.  In particular, a remand is needed to ensure VA satisfies its duty to assist by seeking verification from the "service department" on whether the deceased claimant has submitted the requisite documents to establish that he or she is a veteran for VA benefits purposes.  See 38 C.F.R. § 3.203 (c) (2015).   The Court noted that it had confirmed that absent evidence of a statutorily delegated duty, the plain meaning of 38 C.F.R. § 3.203 (c) requires verification of service from the relevant service department, and verification from the National Personnel Records Center (NPRC) does not meet the criteria of 38 C.F.R. § 3.203 (c).  Tagupa v. McDonald, 27 Vet.App. 95 (2014).

In developing the deceased claimant's claim in this case, the RO has undertaken efforts to determine whether the appellant had service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  The RO has requested service verification on several occasions from NPRC and received negative responses.

The Board notes that the record reflects that the RO has more recently submitted requests to the Department of Army to verify the claimant's service based on the information provided.  See October 2015, January 2016, and February 2016 VA FORM 21-3101, Request for Information.  However, the RO has not received a response Department of Army, and the record only contains the negative responses received from NPRC to date.  

Since the Court has held that the verifications of service issued by NPRC do not meet the criteria of 38 C.F.R. § 3.203 (c), and the Department of Army has not yet responded to the RO's request to verify the deceased claimant's service, this case must be remanded.   VA's effort to verify the deceased claimant's service with the appropriate service department must continue until a response has been received and associated with the claims folder.  See Tagupa, supra. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the information provided by the appellant and deceased claimant regarding the claimant's military service to the appropriate service department (as separate from the NPRC) and request verification of whether the deceased claimant had service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  All requests and responses should be documented in the claims file.

2. Thereafter, if the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




